24 B.R. 876 (1982)
In re B.D. INTERNATIONAL DISCOUNT CORP., Debtor-Appellant.
No. 82 Civ. 0206 (DNE).
United States District Court, S.D. New York.
June 25, 1982.
*877 Orenstein, Snitow, Sutak & Pollack, New York City, Franklyn H. Snitow, New York City, of counsel; Siegel, Sommers & Schwartz, New York City, for appellant.
Milbank, Tweed, Hadley & McCloy, New York City, Briscoe R. Smith, New York City, of counsel, for appellee.
EDELSTEIN, District Judge:
After careful consideration of the arguments presented to this Court by counsel in the memoranda they have submitted and at oral argument, and after reviewing the record of the proceedings before the Bankruptcy Court, 15 B.R. 755, the Court finds that:
1. WHEREAS the Bankruptcy Court correctly found under 11 U.S.C. § 303(h)(1) that appellant B.D. International Discount Corp. is generally not paying its debts as such debts become due so as to justify the entry of an order for relief; and
2. WHEREAS the Bankruptcy Court's finding that appellant is generally not paying its debts as such debts become due is supported by competent evidence contained in the record of the proceedings before the Bankruptcy Court; and
3. WHEREAS a consideration of the record of the proceedings before the Bankruptcy Court satisfies this Court that the findings of fact and conclusions of law set forth by Bankruptcy Judge Lifland are not clearly erroneous.
IT IS HEREBY ORDERED that the entry by the Bankruptcy Court of an order for relief under Chapter 7 of the Bankruptcy Code, 11 U.S.C. §§ 101 et seq., is affirmed.